FORM 10-Q UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For Quarter Ended September 30, 2010 Commission File Number 1-4773 AMERICAN BILTRITE INC. (Exact name of registrant as specified in its charter) Delaware 04-1701350 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 57 River Street Wellesley Hills, Massachusetts02481-2097 (Address of Principal Executive Offices) (781) 237-6655 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at November 15, 2010 Common Stock 3,441,357 shares FORWARD LOOKING STATEMENTS Some of the information presented in or incorporated by reference in this report constitutes “forward-looking statements,” within the meaning of the Private Securities Litigation Reform Act of 1995, that involve risks, uncertainties and assumptions.These forward-looking statements are based on American Biltrite Inc.’s expectations as of the date of this report, of future events. American Biltrite Inc. undertakes no obligation to update any of these forward looking statements, except as may be required by the federal securities laws.Although American Biltrite Inc. believes that these expectations are based on reasonable assumptions, within the bounds of its knowledge of its business and experience, there can be no assurance that actual results will not differ materially from expectations.Any or all of these expectations may turn out to be incorrect and any forward-looking statements made in this report speak only as of the date of this report unless the statement indicates that another date applies.Readers are cautioned not to place undue reliance on any forward-looking statements.Actual results could differ significantly as a result of various factors.By their nature, forward-looking statements involve risks and uncertainties because they relate to events and depend on circumstances that may or may not occur in the future.It is not possible to predict or identify all factors that could potentially cause actual results to differ materially from expected and historical results. Factors that could cause actual results to differ from expectations include:(i) American Biltrite Inc.’s ability to comply with the covenants imposed on it under its credit agreement, the availability of borrowings under its credit facilities and its ability to generate sufficient operating cash flows to fund its businesses and operations; (ii) the future cost and timing of payments associated with and availability of insurance coverage for environmental liabilities and product and general liability claims, including asbestos related liabilities; (iii) increases in raw material prices and availability of raw materials; (iv) increased competitive activity from competitors, some of which have greater resources and broader distribution channels; (v) unfavorable developments in various markets for American Biltrite Inc.’s or its subsidiaries’ products or in the national or global economy in general; (vi) shipment delays, depletion of inventory and increased production costs resulting from unforeseen disruptions of operations at any of American Biltrite Inc.’s or its subsidiaries’ facilities or distributors; (vii) the incurrence of product warranty costs; (viii) changes in customers for American Biltrite Inc.’s or its subsidiaries’ products or the failure of customers to timely pay for product purchased; (ix) any discontinuation of American Biltrite Inc.’s business arrangements with Congoleum; (x) the failure of distributors or sales representatives to adequately perform; and (xi) the loss of any key executives. Other factors that could cause or contribute to American Biltrite Inc.’s actual results differing from its expectations include those factors discussed in Item 1A of Part II of this Quarterly Report on Form 10-Q and in American Biltrite Inc.’s other filings with the Securities and Exchange Commission. AMERICAN BILTRITE INC. INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Condensed Balance Sheets – Assets as of September 30, 2010 (Unaudited) and December 31, 2009 1 Consolidated Condensed Balance Sheets – Liabilities and Stockholders’ Equity (Deficit) as of September 30, 2010 (Unaudited) and December 31, 2009 2 Consolidated Condensed Statements of Operations (Unaudited) For the Three and Nine Months Ended September 30, 2010 and 2009 3 Consolidated Condensed Statements of Cash Flows (Unaudited) For the Nine Months ended September 30, 2010 and 2009 4 Notes to Unaudited Consolidated Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 4. Controls and Procedures 28 PART II. OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 5. Other Information 37 Item 6. Exhibits 38 Signature 39 PART I.FINANCIAL INFORMATION Item 1. Financial Statements AMERICAN BILTRITE INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS – ASSETS (In thousands of dollars) September 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Taxes receivable – Prepaid expense & other current assets Current assets of discontinued operation – Total current assets Property, plant & equipment, net Other assets: Insurance for asbestos-related liabilities Other assets Non-current assets of discontinued operation – Total assets $ $ See accompanying notes to consolidated condensed financial statements. 1 AMERICAN BILTRITE INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS – LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) (In thousands of dollars) September 30, December 31, (Unaudited) Liabilities Current liabilities: Accounts payable $ $ Accrued expenses Notes payable Current portion of long-term debt Current liabilities of discontinued operation – Total current liabilities Long-term debt, less current portion Asbestos-related liabilities Other liabilities Non-current liabilities of discontinued operation – Total liabilities Stockholders’ equity (deficit) Common stock 46 46 Additional paid-in capital Less cost of shares in treasury ) ) Retained earnings (deficit) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity (deficit) of controlling interests ) Noncontrolling interests Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes to consolidated condensed financial statements. 2 AMERICAN BILTRITE INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the Three and Nine Months Ended September 30, 2010 and 2009 (In thousands of dollars, except share and per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Net sales $ Cost of products sold Selling, general & administrative expenses Income (loss) from operations ) Other income (expense) Interest income 2 3 6 13 Interest expense ) Other (expense) income ) Income (loss) before income taxes and other items ) Provision for income taxes Net income (loss) ) Noncontrolling interests (7 ) Net income (loss) from continuing operations of controlling interests ) Net income (loss) of discontinued operation, net of noncontrolling interests (including gain on deconsolidation of $53,565 in the three months ended September 30, 2010) 53,565 ) 52,938 ) Net income (loss) attributable to controlling interests $ $ ) $ $ ) Earnings (loss) per share attributable to controlling interests Basic Continuing operations $ ) Discontinued operation ) ) $ $ ) $ $ ) Diluted Continuing operations $ ) Discontinued operation ) ) $ $ ) $ $ ) Weighted average shares outstanding Basic Diluted See accompanying notes to consolidated condensed financial statements. 3 AMERICAN BILTRITE INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands of dollars) Nine Months Ended September 30, Operating activities Net income (loss) $ $ ) Net (income) loss of discontinued operation, net of noncontrolling interests (including gain on deconsolidation of $53,565 in the three months ended September 30, 2010) ) 3,842 Net income (loss) from continuing operations ) Adjustments to reconcile net income (loss) to net cash provided (used) by operating activities: Depreciation and amortization Stock compensation expense Change in operating assets and liabilities: Accounts and notes receivable ) ) Inventories ) Prepaid expenses and other assets ) 85 Accounts payable and accrued expenses Insurance proceeds for property loss claim – Other ) ) Net cash (used) provided by operating activities Continuing operations ) Discontinued operation – Net cash (used) provided by operating activities ) Investing activities Investments in property, plant and equipment ) ) Purchase of short-term investments ) ) Proceeds from sale of short-term investments Net cash used by investing activities Continuing operations ) ) Discontinued operation – ) Net cash used by investing activities ) ) Financing activities Net short-term borrowings (repayments) ) Payments on long-term debt ) ) Purchase of treasury stock (1 ) – Proceeds from borrowings on long-term debt – Refinancing costs – ) Funding of letters of credit – ) Net cash provided (used) by financing activities Continuing operations ) Discontinued operation – ) Net cash provided (used) by financing activities ) Effect of foreign exchange rate changes on cash 79 ) Net decrease in cash ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Less cash and cash equivalents of discontinued operation at end of period – ) Cash and cash equivalents of continuing operations at end of period $ $ See accompanying notes to consolidated condensed financial statements. 4 AMERICAN BILTRITE INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED CONDENSED FINANCIAL STATEMENTS September 30, 2010 (Unaudited) Note A – Basis of Presentation The accompanying unaudited consolidated condensed financial statements which include the accounts of American Biltrite Inc. and its wholly owned subsidiaries (referred to herein as “ABI”, “American Biltrite” or the “Company”) as well as entities over which it has voting control have been prepared in accordance with accounting principles generally accepted in the United States (“U.S. GAAP”) for interim financial information.Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included.Operating results for the three and nine months ended September 30, 2010 are not necessarily indicative of the results that may be expected for future periods, including the year ending December 31, 2010.For further information, refer to the consolidated financial statements and the notes to those financial statements included in American Biltrite Inc.'s Annual Report on Form 10-K for the year ended December 31, 2009. The consolidated condensed balance sheet at December 31, 2009 has been derived from the audited financial statements as of that date but does not include all of the information and notes required by U.S. GAAP for complete financial statements. The Company’s former subsidiary Congoleum Corporation (“Congoleum”) filed a voluntary petition on December 31, 2003, with the United States Bankruptcy Court for the District of New Jersey (the “Bankruptcy Court”) seeking relief under Chapter 11 of the United States Bankruptcy Code (the “Bankruptcy Code”) as a means to resolve claims asserted against it related to the use of asbestos in its products decades ago, and on August 17, 2009, the United States District Court for the District of New Jersey (the “District Court”) withdrew the reference of Congoleum’s Chapter 11 case from the Bankruptcy Court and assumed authority over the proceedings.Congoleum’s plan of reorganization was confirmed by the District Court on June 7, 2010 and became effective July 1, 2010.Upon effectiveness of Congoleum’s plan of reorganization, ABI’s ownership interests in Congoleum were cancelled.Consequently, the results of reorganized Congoleum are not included in the consolidated results of the Company subsequent to June 30, 2010.In the accompanying unaudited consolidated condensed financial statements, the historical results of Congoleum have been reported as a discontinued operation (see Note M). 5 Note B – Inventories Inventories at September 30, 2010 and December 31, 2009 consisted of the following (in thousands): September 30, December 31, Finished goods $ $ Work-in-process Raw materials and supplies $ $ In February 2010, a fire at the Company’s Lowell, Massachusetts facility caused limited damage to a production line and certain inventory.Costs incurred in connection with the fire totaled approximately $2.1 million and included the replacement of damaged inventory, repair of damaged equipment, and clean up and restoration of the production line.The Company filed a claim with its insurance carrier and, in April and July 2010, received advances of $1.0 million and $720 thousand, respectively, for the claim.The Company expects that substantially all of its costs arising from the fire will be reimbursed by its insurance carrier. Note C – Accrued Expenses Accrued expenses at September 30, 2010 and December 31, 2009 consisted of the following (in thousands): September 30, December 31, Accrued advertising and sales promotions $ $ Employee compensation and related benefits Environmental matters Royalties Income taxes 72 Professional fees Other $ $ 6 Note D – Financing Arrangements American Biltrite Inc.’s primary sources of borrowings are the revolving credit facility (the “Revolver”) and the term loan (“Term Loan”) it has with Wachovia Bank, National Association (“Wells Fargo”) pursuant to a loan and security agreement (the “Credit Agreement”).(At the end of 2008, Wells Fargo Bank completed its acquisition of Wachovia Bank.)The Credit Agreement was entered into on June 30, 2009, and initial borrowings under the Credit Agreement were used to pay off borrowings from another financial institution and to pay fees and expenses in connection with the refinancing. The Credit Agreement provides American Biltrite Inc. and its subsidiaries with (i) a $30.0 million commitment under the Revolver (including a $12.0 million Canadian revolving credit facility sublimit) and (ii) an $8.0 million Term Loan.The Credit Agreement also provides letter of credit facilities with availability of up to $6.0 million (including a $3.0 million Canadian letter of credit facility sublimit) subject to availability under the Revolver.The Revolver expires on June 30, 2012, and all indebtedness under the Credit Agreement other than the Term Loan, matures on that date.The Term Loan principal is payable in 72 monthly installments of $111 thousand beginning August 1, 2009 and ending on July 1, 2015.The maximum amount available for revolving debt borrowings is reduced to the amount of the borrowing base if that amount is lower.The borrowing base is based upon eligible assets of the Company, including accounts receivables and inventory.The Company’s obligations under the Credit Agreement are secured by a lien on the assets of the Company and its subsidiaries.At September 30, 2010, the Company had $6.7 million and $6.3 million outstanding under the Revolver and Term Loan, respectively, and $14.1 million of additional unused borrowing capacity available under the Revolver. Interest is payable monthly on borrowings under the Credit Agreement at rates based on a base interest rate plus an applicable margin for each type of loan, which varies depending on whether the loan is based on U.S., Canadian, or Eurodollar rate loans and which ranges from an applicable rate of two hundred basis points over U.S. and Canadian base rates to four hundred basis points over Eurodollar base rates for revolving debt loans and three hundred basis points over U.S. base rates and five hundred basis points over Eurodollar base rates for the Term Loan.The Credit Agreement charges the Company a monthly unused borrowing line fee, at a rate equal to five-eighths of one percent (0.625%) per annum.In addition, the Credit Agreement imposes a monthly letter of credit fee equal to four percent (4%) per annum for outstanding letters of credit. The Credit Agreement contains customary bank covenants, including limitations on incurrence of debt and liens or other encumbrances on assets or properties, sale of assets, making of loans or investments, including paying dividends and redemptions of capital stock, the formation or acquisition of subsidiaries and transactions with affiliates.The Credit Agreement requires the Company to maintain, on a consolidated basis, a minimum fixed charge coverage ratio of 1.0:1.0.The Credit Agreement also requires that the Company to maintain, on a consolidated basis, a minimum amount of earnings before interest, taxes, depreciation, and amortization, as determined under the Credit Agreement. 7 Note D – Financing Arrangements (continued) In March 2010, the Company and Wells Fargo entered into an amendment to the Credit Agreement. The amendment reduced the minimum required levels of earnings before interest, taxes, depreciation, and amortization under the Credit Agreement, and further provided that meeting such minimums would not be required for any monthly test period during which the Company’s unused available credit under the Credit Agreement was at least $6.0 million for 30 consecutive days.The Company paid a fee of $30 thousand to Wells Fargo in connection with this amendment. The Company currently anticipates it will be able to comply with its covenants under the Credit Agreement.However, the Company had to receive covenant waivers on several occasions under its prior credit agreement or enter amendments to that agreement to address failures to satisfy covenants under that prior credit agreement, and it is possible that, in the future, the Company may need to obtain waivers for failures to satisfy its covenants under the Credit Agreement or enter amendments to the Credit Agreement to address any such failures or obtain replacement financing as a result.There can be no assurance the Company would be successful in obtaining any such waiver, entering any such amendment or obtaining any such replacement financing. Any waivers, amendments and/or replacement financing, if obtained, could result in significant cost to the Company.If an event of default under the Credit Agreement were to occur, the lenders could cease to make borrowings available under the Revolver and require the Company to repay all amounts outstanding under the Credit Agreement.If the Company were unable to repay those amounts due, the lenders could have their rights over the collateral exercised, which would likely have a material adverse effect on the Company’s business, results of operations or financial condition. Note E – Other Liabilities Other Liabilities at September 30, 2010 and December 31, 2009 consisted of the following (in thousands): September 30, December 31, Pension benefits $ $ Environmental remediation and product related liabilities Income taxes payable Deferred income taxes Other $ $ 8 Note F – Pension Plans The Company sponsors several noncontributory defined benefit pension plans covering most of its employees.Benefits under the plans are based on years of service and employee compensation.Amounts funded annually by the Company are actuarially determined using the projected unit credit and unit credit methods and are equal to or exceed the minimum required by government regulations. The table below summarizes the components of the net periodic benefit cost for the Company's pension plans during the three and nine months ended September 30, 2010 and 2009 (in thousands): Three Months Ended September 30, Nine Months Ended September 30, Service cost $ Interest cost Expected return on plan assets ) Recognized net actuarial (gain) loss (3
